NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SEAN JOSEPH,
Plaintiff-Appellant,
V.
GMAC MORTGAGE, LLC,
Defen.dan,t-Appellee.
2011-1071
Appeal from the United States District Court for the
N0rthern District of Georgia in case n0. 10-CV-015-’;'),
Judge Wi11ia1n C. O’Ke11ey.
ON MOTION
Be-fore L0UR1E, GAJARsA, and L1NN, Circuic Judges.
PER CUR1A1v1.
ORDER
GMAC Mortgage, LLC moves without opposition to
transfer this case, involving alleged violations of the
Truth in Lending Act, Fair Debt Co1Iecti0n Practices Act,

JOSEPH V. GMAC MORTGAGE 2
and the Real Estate Settlement Procedures Act, to the
United States Court of Appea1s for the Eleventh Circuit.
We agree that this case does not fall within this
court's jurisdiction 28 U.S.C. § 1295 Thus, we transfer
the appeal pursuant to 28 U.S.C. § 1631
Upon consideration there0f,
IT ls 0RD1':RED THA'r:
(1) The motion is granted. This case is transferred to
the United States Court of Appeals for the E1eventh
Circuit.
(2) Each side shall bear its own costs for this appea1.
FoR THE CoURT
 0 9  /s/ Jan I~Iorbaly
Date J an Horbaly -
Clerk
cc: Sean Joseph
Kelly L. Atkinson, Esq.
s20
Issued As A Mandate: FEB 0 9 2011
D
"*¢ss2§§E5,*Fr'a.ar*
FEB 0 9 2011
.|Al|'l9fBN.¥
Cl.U